Per Curiam. This claim was filed pursuant to Ch. 48, Sec. 281 et seq., Ill.Rev.Stat., 1971, “Law Enforcement Officers and Firemen Compensation Act”. The Court is in receipt of the Application for Benefits and Statement of Supervising Officer, as well as an investigative report by the Illinois Attorney General’s office. Based upon these documents the Court finds as follows: That the claimant, Lois Mae Berkshire, is the wife of the decedent and is the named beneficiary under the Application for Benefits. That the decedent, Larry Berkshire, was a patrolman with the City of Litchfield Police Department, engaged in the scope of his duty on September 19, 1971, within the meaning of Section 282 of the aforecited act. On said date Patrolman Berkshire answered a call regarding a loose horse on N. Douglas Street. Berkshire mounted the horse to ride it to a ball field and fell off the horse hitting his head on the pavement. Berkshire died three days later, the death certificate reciting that the immediate cause of death was cerebral edema due to or as a consequence of cerebral contusion posterior, and contre coup lacerations of the brain anteriorly due to or as a consequence of a fall from a horse. The Court further finds that the Attorney General’s office in its investigation has determined that this claim is within the scope of the above cited statutes: “Section 282 (e) ‘killed in the line of duty’ means losing one’s life as a result of injury received in the active performance of duties as a law enforcement officer or fireman if the death occurs within one year from the date the injury was received and if that injury arose from violence or other accidental cause . . . .” IT IS HEREBY ORDERED that the sum of $10,000.00 (TEN THOUSAND DOLLARS) be, and the same hereby is, granted to Lois Mae Berkshire, as wife and next of kin of the decedent, Larry Berkshire.